     Case 1:14-cv-00060-RJJ ECF No. 206 filed 11/05/18 PageID.2273 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


MAUREEN VAN HOVEN,

               Plaintiff,
                                                               CASE No. 1:14-CV-60
v.
                                                               HON. ROBERT J. JONKER
BUCKLES & BUCKLES, P.L.C., et al.,

               Defendants.

_______________________________/

                                              ORDER

        After the parties submitted some of the requisite pretrial documents, the Court observed in

an October 3, 2018, Order that there appeared to be no issues remaining for trial in this FDCPA

cognate case, and notified the parties that Judgement under Rule 56 would enter after the parties

submitted a proposed Judgment. Plaintiff has submitted a proposed order and judgment (ECF No.

204). Defendants have responded in opposition, asserting that this case must continue to trial on

the issue of damages because Defendants have not waived their right to a jury trial. (ECF No.

205).

        Defendants’ opposition brief misses the mark. The question isn’t whether the parties have

waived a jury trial; rather it is the well-known Rule 56 question of whether there is anything to

bring to trial. On this record, the Court can and should issue judgment as a matter of law under

Rule 56. As the Court noted in its earlier order, there is nothing that creates a genuine issue of fact

on the actual class damages—which are under $4,000 based on Defendants’ own spreadsheet

summary tying specific amounts to specific class members. Plaintiff is not seeking anything more

than that in this case, and all liability issues have been resolved in Plaintiff’s favor. Nothing in
   Case 1:14-cv-00060-RJJ ECF No. 206 filed 11/05/18 PageID.2274 Page 2 of 2



Defendants’ brief identifies a genuine issue of material fact for jury decision. The issues

Defendants address would be germane if Plaintiff and the class were seeking damages under 15

U.S.C. § 1692k(a)(2). But they are not; they are now proceeding only under 15 U.S.C. §

1692k(a)(1). A jury is not required to perform the simple arithmetic to determine the actual

damages due under that section based on Defendants’ own spreadsheet.

           ACCORDINGLY, IT IS ORDERED:

           1.      Defendants shall pay class damages in the total amount of $3,661.68 under 15

U.S.C. § 1692k(a)(1). Defendants shall convey these funds to Class Counsel who shall be

responsible for disbursing these funds to the class members who were assessed costs attributable

to unsuccessful garnishments that have not been subtracted from their judgment balances.

           2.      Plaintiff’s Proposed Order (ECF No. 204) is GRANTED to the extent specified in

this Order because there is no genuine issue of material fact in dispute, and Plaintiff and the

Plaintiff class are entitled to judgment as a matter of law under Rule 56.

           3.      Potential damages for the class representative and the class under 15 U.S.C.

§1692k(a)(2) have been waived by Plaintiff and class counsel for reasons described in earlier

filings.

           4.      Rule 54(d) will govern the timing and process for any award of attorney fees that

Plaintiff and class counsel may seek under 15 U.S.C. § 1692k(a)(3), or otherwise.

           A separate Judgment shall issue.




Dated:          November 5, 2018                /s/ Robert J. Jonker
                                                ROBERT J. JONKER
                                                CHIEF UNITED STATES DISTRICT JUDGE


                                                   2
